Citation Nr: 0925659	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
hearing loss is not related to active service. 

2.  The evidence of record demonstrates that tinnitus is not 
related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008). 

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the 
initial adjudication of the Veteran's claims, a February 2007 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007) (noting that notice deficiencies are prejudicial unless 
VA shows that the purpose of the notice was not frustrated).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's available 
service treatment records, identified private treatment 
records, and VA examination reports.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Although a March 2007 response from the 
National Records Personnel Center (NPRC) reflects that the 
Veteran's service treatment records were fire-related, the 
NPRC indicated that the Veteran's original service treatment 
records were moldy and brittle and could not be mailed.  
Accordingly, the NPRC sent copies of the Veteran's service 
treatment records to the RO instead of the originals.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  In various lay 
statements and during an August 2008 hearing before the RO, 
the Veteran stated that he first noticed ringing in his ears 
when his ears popped after going in a pressure chamber during 
training.  He noted that he reported the ringing to a flight 
surgeon at that time, and that the flight surgeon told him 
that the ringing would go away.  The Veteran also contends 
that he was exposed to acoustic trauma in service without the 
use of hearing protection both during gunnery school and 
after he was assigned to a crew.  He stated that he was 
regularly exposed to gunfire during training and service, and 
that he was credited with 50 combat 


missions during service.  He contends that his bilateral 
hearing loss and tinnitus are the result of his ears popping 
and exposure to gunfire during service.  He also alleges that 
he first noticed his bilateral hearing loss and tinnitus 
during service, and that they have continued since that time.  
The Veteran's personnel records reflect that his military 
occupational specialty was armorer gunner.  The Veteran's 
personnel records and an April 2000 authorization for 
issuance of awards also reflect that the Veteran was awarded 
a European-African-Middle Eastern Campaign Medal with three 
bronze stars, an Air Medal with six clusters, a Unit 
Citation, a Presidential Unit Emblem, a Good Conduct Medal, 
and a World War II Victory Medal.

The Veteran's available service treatment records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss or tinnitus.  A September 1945 
separation examination report reflects that the Veteran's 
ears were normal and that whispered voice test results of 
15/15 in both ears.  There were no complaints of hearing loss 
or tinnitus noted on the Veteran's separation examination, or 
in any service treatment record in the claims file.

VA treatment records from April 1999 through December 2008 
are negative for any diagnoses of or treatment for bilateral 
hearing loss or tinnitus.  A February 2007 treatment record 
reflects that the Veteran declined an audiological 
evaluation.  An August 2007 treatment record notes that the 
Veteran scored 6/40 on the Hearing Handicap Inventory for the 
Elderly (HHIE) test, which indicates an absence of perceived 
hearing handicap.

In support of his claims, the Veteran submitted a September 
2008 private audiological examination, which reveals 
diagnoses of sensorineural hearing loss and tinnitus.  The 
report also reflects that the Veteran reported a history of 
bilateral hearing loss since 1943, and that he reported the 
onset of tinnitus after a rapid change in air pressure and 
acoustic trauma during service.  

In addition, the Veteran submitted a November 2008 private 
treatment letter.  The examiner reported that after reviewing 
the Veteran's history and the results of a recent audiogram, 
"it cannot be ruled out or determined whether the etiology 
of his tinnitus is from previous barometric trauma during his 
enlistment [with the] Army Air Corp."   

In August 2007, the Veteran underwent a VA audiological 
examination.  The Veteran complained of constant right-sided 
ringing tinnitus, and noted that the ringing began in 1943 
during flight training.  He reported that a pop in his ear 
was followed immediately by tinnitus, which has never 
subsided.  He indicated that the intensity was varied, and 
rated the average severity as seven out of ten.  The Veteran 
denied any hearing complaints, and scored a 6/40 on the HHIE 
test, indicating an absence of significant perceived hearing 
handicap.  The Veteran reported occasional aural fullness in 
the right ear, which usually resolves on its own.  The 
Veteran reported a history of inservice noise exposure 
including exposure to 12-gague shotguns on a frequent basis, 
aircraft, and ball turret weapons without hearing protection 
devices.  The Veteran also reported post-service occupational 
noise exposure, including working for 50 years as the owner 
of an iron shop with consistent use of hearing protection 
devices.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
80
105
LEFT
20
20
40
100
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
Immittance testing revealed a normal tympanogram in the right 
ear.  The examiner could not test all other immittance 
measures due to the inability to maintain a hermetic seal.  
The VA examiner diagnosed right ear borderline normal hearing 
from 250 Hertz (Hz) through 1000 Hz, mild hearing loss at 
1500 Hz, moderately severe hearing loss at 2000 Hz, severe 
hearing loss at 3000 Hz, profound hearing loss from 4000 Hz 
to 6000 Hz, and severe hearing loss from 6000 Hz to 8000 Hz.  
The examiner also diagnosed left ear normal hearing from 250 
Hz to 1000 Hz, mild hearing loss from 1500 Hz to 2000 Hz, 
profound hearing loss from 3000 Hz to 4000 Hz, and severe 
hearing loss from 6000 Hz to 8000 Hz.  Word recognition 
scores were good, bilaterally.  After reviewing the Veteran's 
claims file, interviewing the Veteran, and considering the 
results of the Veteran's audiometric testing, the VA examiner 
concluded that it was "less likely than not that the 
Veteran's current unilateral tinnitus and bilateral hearing 
loss are related to noise exposure during service."  In 
support of his opinion, the VA examiner noted "the 
remoteness of complaint from service (over 60 years), as well 
as the veteran's longstanding history of occupational noise 
exposure."  

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss 
and tinnitus.  Current diagnoses of bilateral hearing loss 
and tinnitus are of record.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Hearing loss was not diagnosed 
within one year of service discharge.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although the service 
treatment records are negative for any tinnitus or hearing 
loss complaints, treatment, or diagnoses, the Veteran 
provided competent and credible lay statements that he was 
exposed to loud noise from gunfire during service and that 
his right ear popped after going in a pressure chamber during 
service.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Thus, the Board accepts the Veteran's lay testimony as 
credible evidence that he was exposed to loud noise while in 
the military and that his right ear popped after he went into 
a pressure chamber during service.

However, the remaining evidence of record does not support a 
nexus between any inservice noise exposure or inservice 
injury and the current bilateral hearing loss or tinnitus.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability).  
Notably, the Board affords more probative value to the August 
2007 VA medical opinion than the November 2008 private 
medical opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record); Baldwin v. West, 13 Vet. App. 1, 8 (1999) 
(stating that the Board must analyze the credibility and 
probative value of the evidence of record, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material 
evidence favorable to the Veteran).

The November 2008 private medical opinion provided that it 
could not "be ruled out or determined whether the etiology 
of his tinnitus is from previous barometric trauma during" 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (finding that medical evidence which merely indicated 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
see also Obert v. Brown, 5 Vet. App. 30 (1993)(holding that a 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
nexus).  Moreover, the opinion provided no supporting 
analysis or rationale, and does not indicate that the 
Veteran's claims file was reviewed.  See Bloom v. West, 12 
Vet. App. 185 (1999) (noting that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  The Board finds the November 2008 private 
medical opinion to be speculative.  It is therefore of little 
evidentiary value and amounts to what in essence is 
"nonevidence" of an etiological relationship to service.  
See Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (holding 
that where a physician is unable to offer a definite causal 
relationship that opinion may not be utilized in establishing 
service connection as such an opinion is nonevidence).  

In contrast, the August 2007 VA medical opinion that the 
Veteran's bilateral hearing loss and tinnitus are not related 
to service, has significant probative value because it was 
based on a review of the claims file and examination of the 
Veteran, including the Veteran's statements regarding 
symptomatology, and the examiner recited the relevant history 
and facts and provided thorough supporting analysis and 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion); 
Hernandez-Toyens, 11 Vet. App. at 382; see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting 
that review of the claims file by a VA examiner does not 
automatically render the opinion persuasive, because the 
central issue is whether the examiner was informed of the 
relevant facts in rendering a medical opinion).  

Thus, the Board finds the November 2008 private medical 
opinion of questionable probative value and attaches more 
weight to the August 2007 VA examiner's opinion.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (holding that the 
Board may appropriately favor the opinion of one medical 
authority over another).

Additionally, although the Veteran's statements are competent 
evidence of what symptoms of hearing loss and tinnitus he 
experienced since service discharge, his statements are not 
competent evidence to establish a complex medical opinion 
regarding the etiology of his current hearing loss and 
tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  Indeed, the 
August 2007 examiner considered these symptoms since service 
discharge in formulating the medical opinion, but found that 
the Veteran's hearing loss and tinnitus were not related to 
his military service.  Id.  Accordingly, as there is no 
probative medical evidence that the Veteran's bilateral 
hearing loss and tinnitus are related to service, service 
connection is not warranted. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


